DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Claims 1, 2, 5, 14, 16-18, 20, 23, 24, 34, 35, and 36 are currently pending.  Claims 3, 4, 6-13, 15, 19, 21, 22, and 25-33 have been cancelled.  No claims have been added.  Claims 1, 2, 5, 16-18, 20, 23, 34, and 36 are currently amended.  Claims 1, 18, 20, and 34 are independent claims.

Objections – Withdrawn
The amendment to the Abstract was received on 09/17/2021. This amendment is accepted and entered.

Rejections - Withdrawn
The previous 35 U.S.C §101 rejection of claim 1, 2, 5, 14, 16, 17, and 34-36 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §101 rejection of claims 8 and 19 is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §102 rejection of claims 18 and 20 over Barros is withdrawn as necessitated by amendment.
The previous 35 U.S.C §102 rejection of claims 19 over Barros is withdrawn as necessitated by cancellation. 
The previous 35 U.S.C §103 rejection of claims 1, 2, 5, 14, 16, 17 over Barros in view of Li is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 8 over Barros in view of Li is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 23 and 24 over Barros in view of Rhee is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 34-36 over Barros in view of Singh is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 09/17/2021 in regards to the 101 rejection of claim 18 has been fully considered but is not persuasive.  Examiner notes that Applicant’s argument is that “the CSS system is deployed in the physical structure of one or both of a cloud data center or a data center of a third party service” [see Remarks dated 09/17/2022, page 11].  However, the cloud data center and data center of a third party service are not positively recited elements of the system itself.  Examiner further notes that the features upon which applicant relies (i.e., “deployed in a physical structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Applicant’s argument is not persuasive.
Applicant's arguments filed 09/17/2021 in regards to the prior art rejections have been fully considered but they are moot in view of the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the deployable CSS” in the third line.  Examiner suggests reciting “the deployable CSS system”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “such that” in the eleventh line.  This language is indefinite as to if the language is indicating a required step or is this just the natural result of connecting the service. Appropriate correction is required.
Claims 2, 5, 14, 16, and 17 are objected to because of the following informalities:  Claims 2, 5, 14, 16, and 17 recites “The deployable CSS system of claim” in the first respective lines.  However, these claims depend from a “non-transitory computer-readable medium” of claim 1.  Examiner suggests reciting “The non-transitory computer-readable medium  of claim” in the first lines of claims 2, 5, 14, 16, and 17. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the deployable CSS” in the second and third line.  Examiner suggests reciting “the deployable CSS system”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “such that” in the tenth line.  This language is indefinite as to if the language is indicating a required step or is this just the natural result of connecting the service. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “such that” in the eighth line.  This language is indefinite as to if the language is indicating a required step or is this just the natural result of connecting the service. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Claim 23 recites “the user interface” in the seventh line.  There is insufficient antecedent basis for this limitation in the claim because “one or more user interface”, “a first user interface”, and “a second user interface” has already .  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Claim 23 recites “a second user interface” in the twelfth and thirteenth line.  However, “a second user interface” has already been instantiated in the second and third line of claim 23.  Examiner suggests reciting “[[a]] the second user interface”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “the deployable CSS” in the third line.  Examiner suggests reciting “the deployable CSS system”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “such that” in the tenth line.  This language is indefinite as to if the language is indicating a required step or is this just the natural result of connecting the service. Appropriate correction is required.
Claims 35 and 36 are objected to because of the following informalities:  Claims 35 and 36 recites “The deployable CSS system of claim” in the first respective lines.  However, these claims depend from a “non-transitory computer-readable medium” of claim 34.  Examiner suggests reciting “The non-transitory computer-readable medium  of claim” in the first lines of claims 35 and 36. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 5, 14, 16, 17, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 34 recite: “a non-transitory computer-readable medium storing a deployable customer self-service (CSS) system adapted to be deployed in one or both of a cloud data center and a data center of a third party service, the deployable CSS comprising”.  Examiner notes that Applicant has changed the statutory subject matter category for claims 1 and 34 from a system claim to a medium claim.  There is no mention of the newly amended limitation in the original Specification. The specification does not disclose any non-transitory computer-readable medium storing the deployable CSS system to be deployed.  Thus, the limitations include subject matter that was not described in the original Specification.
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action. Applicant may obviate this rejection by canceling the claim.
The respective dependent claims, claims 2, 5, 14, 16, 17, 35, and 36, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
 Claim 18 recites “A deployed customer self-service (CSS) system”. However, the claim limitations do not include any positively recited physical structure to perform the steps recited.  The cloud data center and data center of a third party service are not positively recited elements of the system itself.  Furthermore, the claim fails to disclose a physical article or object for the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, the claim fails to fall within a statutory category. The claim is, at best, software per se on the grounds that no hardware is positively recited in the claim. 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (US 2016/0124742 A1; hereafter “Rangasamy”) in view of Kannan (US 2009/0271573 A1; hereafter “Kannan”) in further view of Anuff et al. (US 6,327,628 B1; hereafter “Anuff”).

Regarding Claim 1, Rangasamy teaches a non-transitory computer-readable medium storing a deployable customer self-service (CSS) system adapted to be deployed in one or both of a cloud data center and a data center of a third party service, the deployable CSS comprising: (Rangasamy [0005] [0010] [0011]: facilitate virtual connections for cloud services delivery from multiple cloud service providers to one or more cloud customers)
a user interface; (Rangasamy [0208] [0209]: user interface)
a web portal configured to load and display the user interface; (Rangasamy [0078] [0128] [0136] [0144]: web portal)
a service configured to provide data to the user interface based on a system of record or the third party service; (Rangasamy [0007] [0045] [0073]: microservices; services which provide data to a user based on a system of record or the third party service) and
an integration connector comprising one or more drivers, wherein the integration connector is configured to connect the service to the system of record or the third party service such that the service is agnostic to a format of the system of record or the third party service, (Rangasamy [0007] [0011] [0059] [0086] [0095] [0098]-[0101]: describing an API gateway [integration connector] which selected based on the system of record or the third party service to interface between the service and the system of record or the third party service and describing the service is agnostic to a format of the system of record or the third party service; [0094] [0097]: OAuth 2.0; [0120])
wherein the one or more drivers of the integration connector are selectable based on the system of record or the third party service to interface between the service and the system of record or the third party service, (Rangasamy [0007][0011] [0048] [0052] [0058]: the API gateway exposes a plurality of APIs [drivers] based on the system of record or the third party service to interface between the service and the system of record or the third party service; ; [0067] [0068] [0079] [0125])
However, Rangasamy may not explicitly teach every aspect of wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically, wherein the caching service is configured to retrieve data in the first category of data from the system of record 
Kannan teaches wherein the service is a caching service that controls retrieval of data from the system of record or the third party service, (Kannan [0015] [0021] [0026]: caching service controls the retrieval of data)
wherein the caching service stores the retrieved data from the system of record or the third party service as cached data in a database, (Kannan [0021] [0023] [0019]: cache stores data from the system of record or the third party service as cached data in cache memory)
wherein the caching service includes configuration rules defining caching priorities for one or more categories of data, (Kannan [0022] [0029]: Each of the various management information elements (e.g., CIM classes) of device 112 to be cached are categorized for inclusion in either a set of elements that will be refreshed on demand 204, or a set of elements that will be refreshed periodically 206 (i.e., on expiration of a selected time interval). The information may be categorized, for example, by selecting those elements best suited to on-demand refresh and placing all other elements in the periodic refresh set)
wherein the one or more categories of data include a first category of data that is required in real time, and a second category of data that is cached periodically, (Kannan [0021] [0029]: the system management data cache preferably includes both on-demand [real-time] and periodic refreshing of selected data elements stored in the cache)
wherein the caching service is configured to retrieve data in the first category of data from the system of record or the third party service in real time, (Kannan [0024] [0031]: On-demand refresh causes a cache refresh to execute whenever a member of the on-demand refresh set 204 is requested
wherein the caching service is configured to retrieve data in the second category of data from the database periodically, (Kannan [0025] [0032]: when the requested class is assigned to the periodic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporated the caching service as taught by Kannan for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Kannan teaches “to improve management data response time” [0021]. In addition, both references (Rangasamy and Kannan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks. This close relation between both the references highly suggests a reasonable expectation of success.
Rangasamy teaches “[m]icroservices 706 (and multiple instances of each of microservices 706) may be deployed in separate containers for isolation and modularity” [0140] [0186].  However, Rangasamy in view of Kannan may not explicitly teach every aspect of wherein the web portal, the service, and the integration connector are closed modules that are not editable upon deployment.
Anuff teaches wherein the web portal, the service, and the integration connector are closed modules that are not editable upon deployment. (Anuff column 4 lines 46 to column 5 lines 39, 64-67, column 6 lines 22-50: describing that the web portal, the service, and the integration connector are encapsulated [closed modules] that are not editable upon deployment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the web portal, the service, and the integration connector to be closed modules that are not editable upon deployment as taught by Anuff for the benefit of service deployment framework as taught by Rangasamy in view of Kannan, with a reasonable expectation of success, because Anuff teaches this provides ease of use and flexibility [column 4 lines 51-54, 57-59]. Moreover, the source code would be protected. In addition, both references (Rangasamy in view of Kannan and Anuff) teach features that are directed to analogous art and they are directed to the same 

Regarding Claim 2, Rangasamy in view of Kannan in further view of Anuff teaches wherein the deployable CSS system further comprises a plurality of user interfaces, (Rangasamy [0208] [0209]; Anuff column 6 lines 48-61) a plurality of services (Rangasamy [0013]; Anuff column 5 lines 29-54) and a plurality of integration connectors, (Rangasamy [0125]; Anuff column 5 lines 29-54; column 6 lines 15-20) wherein: the web portal is configured to selectively load and display the plurality of user interfaces, (Rangasamy [0078] [0128] [0136] [0144]: web portal; Anuff column 4 lines 20-26, 33-35, column 13 lines 22-24)
the plurality of services are selectively loaded to provide data to a selected user interface based on the system of record or the third party service, (Rangasamy [0013]; Anuff column 5 lines 29-54) and 
the plurality of integration connectors convert one or more formats used by the system of record or the third party service to a standard format used by the plurality of services. (Rangasamy [0059] [0080] [0083] [0086] [0094] [0095] [0142]: API gateway translates/transforms the format to a standard format according to a request to any of endpoints) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 5, Rangasamy in view of Kannan in further view of Anuff teaches wherein the plurality of integration connectors communicates with the plurality of services via a standard protocol. (Rangasamy [0059] [0083] [0128]: communicating via a standard protocol; Anuff column 17 lines 34-36) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Claim 14, Rangasamy in view of Kannan in further view of Anuff teaches wherein the caching service invalidates the one or more categories of data, (Kannan [0022] [0032]: the refresh controller expires the periodic refresh) and the caching service is configured to retrieve data in an invalidated category of data for the user interface or from the system of record or the third party service. (Kannan [0022] [0025] [0032]: refresh controller 208 may initiate refresh of set elements when the refresh interval expires) [The motivation of claim 1 is applicable to claim 14 and thereby incorporated]

Regarding Claim 16, Rangasamy in view of Kannan in further view of Anuff teaches further comprising one or more base web portals, base user interfaces and/or base services, (Anuff column 4 lines 33-35: the portal server can provide a set of web pages that constitute a default, self-contained portal web site column 9 lines 9-22: describing default style and template; column 14 lines 22-26: base services) and one or more web portals, user interfaces and/or services that extend the one or more base web portals, base user interfaces and/or base services for a deployment. (Rangasamy [0011] [0067] [0197]; Anuff column 4 lines 54-67, column 5 lines 47-58, column 17 lines 29-32: describing extending the one or more base web portals, base user interfaces and/or base services for a deployment; column 14 lines 16-18, 27-28: extending base services) [The motivation of claim 1 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Rangasamy in view of Kannan in further view of Anuff teaches further comprising one or more closed modules that include the one or more web portals, user interfaces and/or services that extend the one or more base web portals, base user interfaces and/or base services for the deployment. (Rangasamy [0197]; Anuff column 4 lines 47-67:  Software objects which are encapsulated are also extensible: other objects can be built on top of existing objects, allowing the 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy in view of Anuff.

Regarding Claim 18, Rangasamy teaches a deployed customer self-service (CSS) system deployed in one or both of a cloud data center and a data center of a third party service, the deployed CSS comprising: (Rangasamy [0005] [0010] [0011]: facilitate virtual connections for cloud services delivery from multiple cloud service providers to one or more cloud customers)
a user interface; (Rangasamy [0208] [0209]: user interface)
a web portal configured to load and display the user interface; (Rangasamy [0078] [0128] [0136] [0144]: web portal)
a service configured to provide data to the user interface based on a system of record or the third party service; (Rangasamy [0007] [0045] [0073]: microservices; services which provide data to a user based on a system of record or the third party service)
an integration connector selected based on the system of record or the third party service to interface between the service and the system of record or the third party service such that the service is agnostic to a format of the system of record or the third party service, (Rangasamy [0007] [0011] [0059] [0086] [0095] [0098]-[0101]: describing an API gateway [integration connector] which selected based on the system of record or the third party service to interface between the service and the system of record or the third party service and describing the service is agnostic to a format of the system of record or the third party service; [0094] [0097]: OAuth 2.0; [0120])
wherein the integration connector comprises one or more drivers selectable based on the system of record or the third party service to interface between the service and the system of record or the third party service, (Rangasamy [0007][0011] [0048] [0052] [0058]: the API gateway exposes a plurality of APIs [drivers] based on the system of record or the third party service to interface between the service and the system of record or the third party service; [0067] [0068] [0079] [0125])
Rangasamy teaches “[m]icroservices 706 (and multiple instances of each of microservices 706) may be deployed in separate containers for isolation and modularity” [0140] [0186].  However, Rangasamy may not explicitly teach every aspect of wherein the user interface, the web portal, the service, and the integration connector are closed modules that are not editable.
Anuff teaches wherein the user interface, the web portal, the service, and the integration connector are closed modules that are not editable. (Anuff column 4 lines 46 to column 5 lines 39, 64-67, column 6 lines 22-50: describing that the user interface, the web portal, the service, and the integration connector are encapsulated [closed modules] that are not editable upon deployment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the web portal, the service, and the integration connector to be closed modules that are not editable upon deployment as taught by Anuff for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Anuff teaches this provides ease of use and flexibility [column 4 lines 51-54, 57-59]. Moreover, the source code would be protected. In addition, both references (Rangasamy and Anuff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service frameworks. This close relation between both the references highly suggests a reasonable expectation of success.

Claim 20, Rangasamy teaches a computer-implemented method for deploying a deployable customer self-service (CSS) system, the deployable CSS system comprising: (Rangasamy [0005] [0010] [0011]: facilitate virtual connections for cloud services delivery from multiple cloud service providers to one or more cloud customers)
one or more user interfaces; (Rangasamy [0208] [0209]: user interface)
a web portal configured to load and display the one or more user interfaces; (Rangasamy [0078] [0128] [0136] [0144]: web portal)
a service configured to provide data to the one or more user interfaces based on a system of record or a third party service; (Rangasamy [0007] [0045] [0073]: microservices; services which provide data to a user based on a system of record or the third party service) and 
one or more integration connectors for connecting the service to specific types of system of record or the third party service such that the service is agnostic to a format of the system of record or the third party service; (Rangasamy [0007] [0011] [0086] [0095] [0098]-[0101]: describing an API gateway [integration connector] which selected based on the system of record or the third party service to interface between the service and the system of record or the third party service and describing the service is agnostic to a format of the system of record or the third party service; [0094] [0097]: OAuth 2.0; [0120]; [0048] [0052] [0058] [0059]: the API gateway exposes a plurality of APIs [drivers] based on the system of record or the third party service to interface between the service and the system of record or the third party service; [0067] [0068] [0079] [0125]))
the method comprising: receiving, from a computing device, specifications of the system of record or the third party service; (Rangasamy [0149] [0201] [0202] [0206]: receiving definition/schema) 
selecting an integration connector specific to the system of record or the third party service to interface between the system of record or the third party service and the deployable CSS system; (Rangasamy [0152] [00202]: controller executes business logic to execute and orchestrate one or more 
deploying the deployable CSS system with the selected integration connector to a data centre; 
(Rangasamy [0046] [0057] [0058] [0124] [0152] [0157] [0159]: deploying the system with the specified API/API gateway; [0007])
Rangasamy teaches “[m]icroservices 706 (and multiple instances of each of microservices 706) may be deployed in separate containers for isolation and modularity” [0140] [0186.  However, Rangasamy may not explicitly teach every aspect of wherein the deployable CSS system comprises closed modules, wherein the closed modules comprise: the one or more user interfaces; the web portal; and the third party service; wherein the closed modules are not editable after deployment of the deployable CSS system.
Anuff teaches wherein the deployable CSS system comprises closed modules, wherein the closed modules comprise: the one or more user interfaces; the web portal; and the third party service; wherein the closed modules are not editable after deployment of the deployable CSS system. (Anuff column 4 lines 46 to column 5 lines 39, column 6 lines 22-50: describing that the web portal, the third party service are encapsulated [closed modules])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the web portal, the service, and the integration connector to be closed modules that are not editable upon deployment as taught by Anuff for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Anuff teaches this provides ease of use and flexibility [column 4 lines 51-54, 57-59]. Moreover, the source code would be protected. In addition, both references (Rangasamy and Anuff) teach features that are directed to analogous art and they are directed to the same field of endeavor, .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy in view of Anuff in further view of Rhee et al. (US 2013/0332354 A1; hereafter “Rhee”).

Regarding Claim 23, Rangasamy in view of Anuff teaches wherein the one or more user interfaces comprises a first user interface and a second user interface, (Anuff column 6 lines 48-58; column 13 lines 40-44) the method further comprising: receiving, via a communications network from a second computing device, a request to access the web portal; (Rangasamy [0058] [0078] [0159]; Anuff column 3 lines 4-13; column 13 lines 22-48: describing requesting access to web portal)
transmitting, via the communications network to the second computing device, the user interface to display on the second computing device, (Rangasamy [0078]; Anuff column 3 lines 40-31, column 13 lines 39-44: transmitting user interface for display)
Rangasamy does teach various operational buttons [0209] and Anuff does teach navigation buttons and links [column 3 lines 49-53].  However, Rangasamy in view of Anuff may not explicitly teach every aspect of the user interface comprising a payment button located at a fixed location at a right side of the user interface; receiving, via the communications network from the second computing device, a request based on an actuation of the payment button; and transmitting, via the communications network to the second computing device, a second user interface of the deployable CSS system to facilitate making a payment. 
Rhee teaches the user interface comprising a payment button located at a fixed location at a right side of the user interface; (Rhee [0090]: pay button 612 is a button configured to immediately 
 receiving, via the communications network from the second computing device, a request based on an actuation of the payment button; (Rhee [0090]: When the user presses the pay button 612, the controller 130 progresses a payment process using the displayed credit card) and
transmitting, via the communications network to the second computing device, a second user interface of the deployable CSS system to facilitate making a payment. (Rhee [0096 [0097] Fig. 8 showing a second user interface to facilitate making a payment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a payment button to facilitate a payment as taught by Rhee for
the benefit of service development and deployment framework as taught by Rangasamy in view of Anuff, with a reasonable expectation of success, to enhance user convenience in payment interfaces to perform payments as taught by Rhee [0010] [0012]. In addition, both references (Rangasamy in view of Anuff and Rhee) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, payment services. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 24, Rangasamy in view of Anuff in further view of Rhee teaches further comprising receiving, via the communications network from the second computing device, a request to view a third user interface; (Rhee [0096] [0097] Fig. 8 showing a user can request to view a third user interface-selecting/tapping ‘cancel') and
 transmitting, via the communications network to the second computing device, the third user interface to display on the second computing device, the third user interface comprising the payment button located at the fixed location at the right side of the third user interface. (Rhee [0090]

interface) [The motivation of claim 23 is applicable to claim 24 and thereby incorporated]

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy in view of Anuff in further view of Singh et al. (US 8,818,758 B1; hereafter “Singh”).

Regarding Claim 34, Rangasamy teaches a non-transitory computer-readable medium storing a deployable customer self-service (CSS) system adapted to be deployed in one or both of a cloud data center and a data center of a third party service, the deployable CSS comprising: (Rangasamy [0005] [0010] [0011]: facilitate virtual connections for cloud services delivery from multiple cloud service providers to one or more cloud customers)
a user interface; (Rangasamy [0208] [0209]: user interface)
a web portal configured to load and display the user interface; (Rangasamy [0078] [0128] [0136] [0144]: web portal)
a service configured to provide data to the user interface based on a system of record or the third party service; (Rangasamy [0007] [0045] [0073]: microservices; services which provide data to a user based on a system of record or the third party service)
an integration connector for connecting the service to the system of record or the third party service such that the service is agnostic to the format of the system of record or the third party service; (Rangasamy [0007] [0011] [0059] [0086] [0095] [0098]-[0101]: describing an API gateway [integration connector] which selected based on the system of record or the third party service to interface between the service and the system of record or the third party service and describing the service is agnostic to a format of the system of record or the third party service; [0094] [0097]: OAuth 2.0; [0120])
wherein the integration connector comprises one or more drivers selectable based on the system of record or the third party service to interface between the service and the system of record or the third party service; (Rangasamy [0007][0011] [0048] [0052] [0058]: the API gateway exposes a plurality of APIs [drivers] based on the system of record or the third party service to interface between the service and the system of record or the third party service; [0067] [0068] [0079] [0125])
wherein the service is configured to: receive usage data associated with sites in an area from the system of record via the integration connector; (Rangasamy [0074] [0106] [0143]: obtaining usage statistics; [0050] [0104] [0137])
Rangasamy teaches “[m]icroservices 706 (and multiple instances of each of microservices 706) may be deployed in separate containers for isolation and modularity” [0140] [0186].  However, Rangasamy may not explicitly teach every aspect of wherein the web portal, the service, and the integration connector are closed modules that are not editable upon deployment.
Anuff teaches wherein the web portal, the service, and the integration connector are closed modules that are not editable upon deployment; (Anuff column 4 lines 46 to column 5 lines 39, 64-67, column 6 lines 22-50: describing that the web portal, the service, and the integration connector are encapsulated [closed modules] that are not editable upon deployment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the web portal, the service, and the integration connector to be closed modules that are not editable upon deployment as taught by Anuff for the benefit of service development and deployment framework as taught by Rangasamy, with a reasonable expectation of success, because Anuff teaches this provides ease of use and flexibility [column 4 lines 51-54, 57-59]. Moreover, the source code would be protected. In addition, both references (Rangasamy and Anuff) teach features that are directed to analogous art and they are directed to the same field of endeavor, 
However, Rangasamy in view of Anuff may not explicitly teach every aspect of determine a usage for a specified site based on the usage data; determine an average usage for the sites in the area based on the usage data; and display, in the user interface, a site usage identifier identifying the usage for the specified site and an average area usage identifier identifying the average usage for the sites in the area.
Singh teaches determine a usage for a specified site based on the usage data; (Singh column 13 lines 1-4, 7-24: calculating usage for a specific account [site])
determine an average usage for the sites in the area based on the usage data; (Singh column 13 lines 41-55: calculating an average usage for the sites in the area) and  
display, in the user interface, a site usage identifier identifying the usage for the specified site and an average area usage identifier identifying the average usage for the sites in the area. (Singh column 8 line 64 to column 9 lines 15, 31-40; Fig. 2 displaying a site usage for a specified site as well as an average usage for the sites in the area)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine an average usage and display usage for a specified site and average usage for the sites as taught by Singh for the benefit of service development and deployment framework as taught by Rangasamy in view of Anuff, with a reasonable expectation of success, because Singh teaches that this will provide a comprehensive understanding of the state of the items being shown [column 9 lines 36-40]. In addition, both references (Rangasamy in view of Anuff and Singh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, service utilization and metering. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 35, Rangasamy in view of Anuff and Singh teaches wherein the usage for the specified site and the average usage for the sites in the area are determined according to a billing period of a user at the specified site. (Singh column 10 lines 41-50 column 12 lines 21-26: describing the usage and average usage according to a billing period of a user at the specified site) [The motivation of claim 34 is applicable to claim 35 and thereby incorporated]

Regarding Claim 36, Rangasamy in view of Anuff and Singh teaches wherein the user interface comprises a map and a location identifier that identifies a location of the specified site on the map. (Singh column 8 lines 53-57: the dashboard may also be used to depict the location of all buildings within a user's portfolio overlaid on a map. There can be icons for each building on the map) [The motivation of claim 34 is applicable to claim 36 and thereby incorporated]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Broda
US 7,899,879 B2 – Directed to caching service [Relevant to claim 1]
Gupta et al.
US 10,735,394 B2 – Directed to a caching framework [Relevant to claim 1]
Snow et al.
US 8,548,909 B1 – Directed to building web portals [Relevant to independent claims]


US Patent Application Publications
Appleyard et al.
US 2010/0198649 A1 – Directed to web portal technologies and portal solutions integrating retrieved metrics across an enterprise [0001] [Relevant to claims 34-36]
Adapalli et al.
US 2016/0019636 A1 – Directed to selection and procurement of cloud services [Relevant to independent claims and claim 2]
Fife et al.
US 2009/0271372 A1 – Directed to service provider frameworks and providing a dynamic data translation service in a framework that encapsulates other service functions [Relevant to independent claims]
Fisher et al
US 2004/0205473 A1 – Directed to portal comprising: (a) an interface for communicating between said portal and said user; (b) a theme manager for selecting a theme, said theme defining a presentation format for said browser; and (c) a plug-in manager for controlling a plurality of plug-ins [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        March 12, 2022